In answer to the vigorous argument of the appellant's able counsel, we feel that we ought to say that the excerpts from the testimony of the appellant, given while testifying as a witness for himself, upon which we based the statement in our original opinion that "by his own testimony he was guilty as charged," are as follows:
"I remember the day the officers searched my store; * * * they found a bottle of whisky under my desk; the bottle had three or four ounces of whisky in it; that was not my liquor; I do not know where it came from; I saw it that morning * * * and the Sheriff came out there after dinner. The same bottle of whiskey that Gilbert (one of the searching party with the Sheriff) found was the bottle Milt Grisham called to my attention that morning. * * *"
"Question by the Court: Did you put it (the above mentioned bottle, with the whiskey in it) there at the place where the officers found it, when it was called to your attention? Answer: "Yes, Sir."
We do think it appears that appellant merely took hold of the bottle of whisky for the purpose of destroying it. And the application for rehearing is overruled.
Opinion extended; application for rehearing overruled.
               Opinion after Remandment by Supreme Court.